     Case 2:20-cv-13190-SFC-APP ECF No. 2, PageID.5 Filed 12/11/20 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


ERICK DOKE, #495098,

                       Petitioner,

                                                       CASE NO. 2:20-CV-13190
v.                                                     HONORABLE SEAN F. COX

WILLIS CHAPMAN,

                  Respondent.
_________________________________/

        OPINION AND ORDER DISMISSING THE PETITION FOR A WRIT OF
        HABEAS CORPUS, DENYING A CERTIFICATE OF APPEALABILITY,
       AND DENYING LEAVE TO PROCEED IN FORMA PAUPERIS ON APPEAL

I.      Introduction

        Michigan prisoner Erick Doke (“Petitioner”), currently confined at the Macomb Correctional

Facility in Lenox Township, Michigan, has filed a pro se petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241. Petitioner is currently incarcerated pursuant to several criminal

convictions. He was most recently convicted of second-degree home invasion pursuant to a plea in

the Ottawa County Circuit Court and sentenced, as a third habitual offender, to 8 to 30 years

imprisonment in 2016. See Petitioner’s Offender Profile, Michigan Department of Corrections

Offender            Tracking             Information                System           (“OTIS”),

http://mdocweb.state.mi.us/otis2profile.aspx?mdocNumber=495098. In his pleadings, Petitioner

does not challenge the constitutionality of his convictions, rather he seeks release from custody due

to his risk of illness and death due to COVID-19 while incarcerated. Petitioner states that he is

obese and suffers from severe asthma. For the reasons stated herein, the Court dismisses without

prejudice the petition for a writ of habeas corpus. The Court also denies a certificate of appealability
  Case 2:20-cv-13190-SFC-APP ECF No. 2, PageID.6 Filed 12/11/20 Page 2 of 5




and denies leave to proceed in forma pauperis on appeal.

II.    Analysis

       Promptly after the filing of a habeas petition, the Court must undertake a preliminary review

of the petition to determine whether “it plainly appears from the face of the petition and any exhibits

annexed to it that the petitioner is not entitled to relief in the district court.” Rule 4, Rules

Governing § 2254 Cases; see also 28 U.S.C. § 2243. If, after preliminary consideration, the Court

determines that the petitioner is not entitled to relief, the Court must summarily dismiss the petition.

Id., Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has duty to “screen out”

petitions that lack merit on their face). A dismissal under Rule 4 includes petitions which raise

legally frivolous claims, as well as those containing factual allegations that are palpably incredible

or false. Carson v. Burke, 178 F.3d 434, 436-37 (6th Cir. 1999).

       It is well-settled that a state prisoner filing a petition for a writ of habeas corpus under 28

U.S.C. § 2254 must first exhaust available state court remedies. See O’Sullivan v. Boerckel, 526

U.S. 838, 845 (1999) (“state prisoners must give the state courts one full fair opportunity to resolve

any constitutional issues by invoking one complete round of the State’s established appellate review

process”); Rust v. Zent, 17 F.3d 155, 160 (6th Cir. 1994). The claims must be “fairly presented” to

the state courts, meaning that the petitioner must have asserted both the factual and legal bases for

the claims in the state courts. McMeans v. Brigano, 228 F.3d 674, 681 (6th Cir. 2000); see also

Williams v. Anderson, 460 F.3d 789, 806 (6th Cir. 2006) (citing McMeans). The claims must also

be raised in the state courts as federal constitutional issues. Koontz v. Glossa, 731 F.2d 365, 368

(6th Cir. 1984). A Michigan prisoner must raise each issue he seeks to present in a federal habeas

proceeding to both the Michigan Court of Appeals and the Michigan Supreme Court to satisfy the


                                                   2
  Case 2:20-cv-13190-SFC-APP ECF No. 2, PageID.7 Filed 12/11/20 Page 3 of 5




exhaustion requirement. Hafley v. Sowders, 902 F.2d 480, 483 (6th Cir. 1990); Welch v. Burke, 49

F. Supp. 2d 992, 998 (E.D. Mich. 1999). The burden is on the petitioner to prove exhaustion. Rust,

17 F.3d at 160.

       In this case, Petitioner filed his habeas petition pursuant to 28 U.S.C. § 2241, rather than 28

U.S.C. § 2254. The United States Court of Appeals for the Sixth Circuit has suggested that there

is a “serious question whether a state prisoner may proceed under § 2241,” Allen v. White, 185 F.

App’x 487, 490 (6th Cir. 2006), but, has permitted state prisoners to proceed under § 2241, subject

to the restrictions imposed by § 2254. See, e.g., Greene v. Tennessee Dep’t of Corr., 265 F.3d 369,

371 (6th Cir. 2001). Regardless of whether the petition is deemed filed under § 2254 or § 2241,

Petitioner must satisfy the exhaustion requirement. See Fazzini v. Northeast Ohio Corr. Ctr., 473

F.3d 229, 237 (6th Cir. 2006); see also Phillips v. Court of Common Pleas, Hamilton Cty., Ohio, 668

F.3d 804, 810 n.4 (6th Cir. 2012).

       Petitioner fails to meet this burden. He neither alleges nor establishes that he has exhausted

available remedies in the state courts. Petitioner has at least one available procedure by which to

raise the issues presented in his pleadings. For example, he may be able to file a motion for relief

from judgment under Mich. Ct. R. 6.500 et seq. with the state trial court if he has not already done

so. See Mich. Ct. R. 6.502(G)(1) (allowing for filing one such motion after August 1, 1995). He

may also be able to file a state habeas petition in that he seeks a determination on the legality of his

continued confinement. See Phillips v. Warden, State Prison of S. Mich., 396 N.W.2d 482, 486

(Mich. Ct. App. 1986). He may also be able to seek relief, even release, by civil action in state court

for unconstitutional conditions of confinement. See Kent Co. Prosecutor v. Kent Co. Sheriff, 409

N.W.2d 202, 208 (Mich. 1987) (“No one now doubts the authority of courts to order the release of


                                                   3
  Case 2:20-cv-13190-SFC-APP ECF No. 2, PageID.8 Filed 12/11/20 Page 4 of 5




prisoners confined under conditions violating their Eighth and Fourteenth Amendment rights.”).

There may also be an administrative remedy for requesting release or alternative custody by filing

a grievance within the Michigan Department of Corrections. Petitioner thus has at least one

available state remedy that must be exhausted before proceeding in federal court. See, e.g., Sewell

v. Brown, No. 2:20-CV-77, 2020 WL 3542154, *3-4 (W.D. Mich. June 30, 2010) (discussing

available remedies and dismissing similar § 2241 habeas petition).

       The Court notes that a petitioner’s failure to exhaust state court remedies may be excused

if “there is an absence of State corrective process” or if “circumstances exist that render such process

ineffective” to protect his or her rights. 28 U.S.C. § 2254(b)(1)(B). Petitioner does not assert that

there is an absence of state corrective process, nor does he assert that present circumstances have

rendered state remedies ineffective. Although the COVID-19 pandemic has had an undeniable

impact on all aspects of society, including delaying court proceedings, there is no indication that

Petitioner cannot obtain relief in the state courts. See, e.g., Money v. Pritzker, 2020 WL 1820660,

*21 (N.D. Ill. April 10, 2020) (holding that exhaustion requirement was not satisfied because

petitioners had “not made a satisfactory showing that the state court system was not every bit as

available as the federal courts, if not more so [to resolve emergency COVID-19 motion]”). This

case must therefore be dismissed.

III.   Conclusion

       For the reasons stated, the Court concludes that Petitioner has not exhausted available state

court remedies as to his claims before seeking federal habeas review. Accordingly, the Court

DISMISSES WITHOUT PREJUDICE the petition for a writ of habeas corpus. The Court makes

no determination as to the merits of Petitioner’s claims.


                                                   4
  Case 2:20-cv-13190-SFC-APP ECF No. 2, PageID.9 Filed 12/11/20 Page 5 of 5




       Before Petitioner may appeal this decision, a certificate of appealability must issue. 28

U.S.C. § 2253(c)(1)(a); Fed. R. App. P. 22(b). A certificate of appealability may issue “only if the

applicant has made a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). When a court denies relief on procedural grounds without addressing the merits, a

certificate of appealability should issue if it is shown that jurists of reason would find it debatable

whether the petitioner states a valid claim of the denial of a constitutional right, and that jurists of

reason would find it debatable whether the court was correct in its procedural ruling. Slack v.

McDaniel, 529 U.S. 473, 484-85 (2000). Reasonable jurists could not debate the correctness of the

Court’s procedural ruling. Accordingly, the Court DENIES a certificate of appealability.

       Lastly, the Court concludes that an appeal from this decision cannot be taken in good faith.

See Fed. R. App. P. 24(a). Accordingly, the Court DENIES Petitioner leave to proceed in forma

pauperis on appeal. This case is closed.

       IT IS SO ORDERED.


                                                       s/Sean F. Cox
                                                       SEAN F. COX
                                                       UNITED STATES DISTRICT JUDGE

Dated: December 11, 2020




                                                   5
